1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8

9    KEVIN D. SUTTON,
10          Petitioner,                             3:04-cv-00498-HDM
11   vs.
                                                        ORDER
12
     CRAIG FARWELL, et al.,
13
            Respondents.
14

15         Respondents’ motion for an extension of time (ECF No. 62) is GRANTED, and the
16   time for respondents to respond to petitioner’s motion for relief from judgment (ECF No.
17   61) is extended up to and including February 7, 2019.
18         DATED: January 25, 2019
19

20                                    ________________________________
                                        HOWARD D. MCKIBBEN
21                                      United States District Judge

22

23

24

25

26

27

28

                                                1
